INTERIM ORDER
Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio, the five-judge commission appointed to consider the above-cited matter met by telephone conference on February 3,1999.
The five-judge commission determines that an interim order should issue to the parties ordering the complainant’s attorney to file his requested attorney fees and accompanying affidavit in accordance with DR 2-106. The attorney fees are to be itemized by date, time, and service performed with the hourly rate charged, and the affidavit of the complainant’s attorney shall address each of the items stated in DR 2-106(B). The attorney fees affidavit shall be filed on or before February 12, 1999. On or before February 22, 1999, the respondent may file a response to the complainant’s affidavit. The complainant’s affidavit and the respondent’s reply shall be filed in the manner set forth in the Supreme Court’s order of December 1, 1998 with a copy served on opposing counsel or the opposing party if not represented by counsel.
The five-judge commission will determine the reasonableness and necessity of the attorney’s fees and deposition costs requested by complainant based on the pleadings before the commission at that time. Thereafter, the final order of the five-judge commission shall issue pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio.
BY ORDER OF THE COMMISSION.
Richard A Dove Secretary to the Commission